UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 31, 2007 URANIUM RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 0-17171 75-2212772 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 405 State Highway 121 Bypass, Building A, Suite 110 Lewisville, TX 75067 (Address of principal executive offices) Zip Code (972) 219-3330 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On December 31, 2007the registrant issued a press release announcing the Company had regained compliance with NASDAQ’s Marketplace Rule 4350(c)(1), which requires the Company’s board of directors to consist of a majority of independent directors as defined by the Nasdaq Marketplace Rules. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. A copy of The Nasdaq Stock Market’s Deficiency and Compliance Letter, dated December 27, 2007, is attached hereto as Exhibit 99.2 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits Exhibit 99.1 Press Release dated December 31, 2007 Exhibit 99.2 Nasdaq Deficiency and Compliance Letter dated December 27, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. URANIUM RESOURCES, INC. Date: December 31, 2007 /s/Thomas H. Ehrlich Thomas H. Ehrlich Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Exhibit 99.1 Press Release dated December 31, 2007 Exhibit 99.2 Nasdaq Deficiency and Compliance Letter dated December 27, 2007
